 In the Matter OfROBERTS ANDSONandINTERNATIONAL PRINTINGPRESSMENAND ASSISTANTS' UNION OF NORTII AMERICA, AFL, LOCALNo. 121andAMALGAMATEDLITHOGRAPHERSOF AMERICA, CIOCase No. 10-RE-20.-Decided October 8, 1946Messrs. T. W. ScruggsandW. H. Sadler, Jr.,of Birmingham, Ala.,for the Employer.Messrs. Paul E. Thompsonand A.J.Muglach,of Birmingham, Ala.,for the Printing Pressmen.Mr. Walter M. Robinson,of Atlanta, Ga., for the Amalgamated.Mr. Martin E. Rendelman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Birming-ham, Alabama, on August 5, 1946, before Albert D. Maynard, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERRoberts and Son, herein called the Employer, is an Alabama cor-poration with its plant and offices located at Birmingham, Alabama.The Employer is in the business of commercial printing of all kinds.During the year 1945, it purchased raw materials, consisting of paper,lithograph plates, chemicals, inks, rollers, metal type, printing presses,parts for printing presses and other small items used in commercialprinting establishments, valued in excess of $211,165, 95 percent ofwhich was shipped from points outside the State of Alabama.Dur-ing the same period, its sales were in excess of $450,000, approximately10 percent of which represented printing done for customers outsidethe State of Alabama.The Employer admits and we find that it is engaged in commercewithin the,meaning of the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDInternational Printing Pressmen and Assistants' Union of NorthAmerica, Local No. 121, herein called the Printing Pressman,is a labor71 -N. L. RB., No. 36.294 ROBERTS AND SON295organization affiliated with the American Federation of Labor, claim-ing to represent employees of the Employer.Amalgamated Lithographers of America, herein called the Lithog-raphers, is a labor organization affiliated with Congress of IndustrialOrganizations, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONOn August 21, 1942, the Employer and the Printing Pressmenentered into a 2-year contract embracing all employees in the Employ-er's letterpress department.At its termination, this contract was ex-tended for another 2-year period expiring on August 20, 1946.On June 12, 1946, the Printing Pressmen notified the Employer ofits desire to negotiate a new contract.Subsequently, the PrintingPressmen demanded that the two offset pressmen in the lithographicdepartment be added to the unit in which it had been recognized asexclusive bargaining representative.Claiming to represent a major-ity of the employees in the lithographic department, including theoffset pressmen, the Lithographers on June 28, 1946, informed the Em-ployer that it wished to negotiate a contract covering these employees.As a result of the conflicting claims to offset pressmen made by thePrinting Pressmen and the Lithographers, the Employer filed thepetition in this case on July 28, 1946.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'IV. THE APPROPRIATE UNITThe Printing Pressmen seeks a unit of all the Employer's pressmen,including offset pressmen.But the Lithographers desires a unit ofall employees working in the' Employer's lithographic department,including offset pressmen,all platemakers,2 and the artist.Althoughthe Employer takes a neutral position with respect to the broad issueof the appropriate unit, it objects to the inclusion of the artist in thegrouping sought by the Lithographers.Both letterpress and lithographic printing are done at the Em-ployer's establishment, which is known in the printing industry as acombination plant.For each type of printing the Employer main-'After the hearing in this case the Employer filed an application with the Board re-questing permission to withdraw its petition.This application was opposed by the Lithog-raphers, which filed a brief in support of its positionOn September 19, 1946, the Boarddenied the Employer's applicationIn its brief, the Lithographers alleged that,followingthe hearing,the Employer had signed a contract with the Printing Pressmen which encom-passed the offset pressmen.If such a contract actually exists, it is clear that it is no barto a current determination of representatives2 One of the two platemakers is the lithographic foreman.The Lithographers'desire toinclude him is in consonance with the custom existing in the printing trades. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDtains a separate department.These departments are on the samefloor, but are physically separated by an aisle, the letterpress depart-ment occupying the northeast corner, and the lithographic departmentthe northwest corner of the floor.There is absolutely no interchangeof work or employees between the two departments.Each depart-ment is separately supervised by its own foreman, who is responsibleto the plant superintendent.As indicated in Section III, above, there has been no history ofcollective bargaining at the Employer's plant which has affected theemployees of the lithographic department.Collective agreementsbetween the Employer and the Printing Pressmen have not includedthe offset pressmen within their coverage, nor have any of the otherlithographic employees been embraced by their terms.During thepast 7 years, however, the Employer has on a number of occasionscalled upon the Lithographers to supply employees for its lithographicdepartment.In previous cases, moreover, it has been brought to theBoard's attention that throughout the printing industry, as a whole,lithographic employees are now organized almost exclusively uponan operational basis, and are represented by the Lithographers ratherthan by an organization which is limited in its jurisdiction to a portionof the lithographic process.3In this case there is no affirmative evi-dence in the record to show that lithographic units underlie collectivebargaining at printing plants in the Birmingham area, where theEmployer maintains its plant.That lithographic printing requires special skills and techniquescannot be denied.We observed in theCon P. Currancase,supra,that :... printing by the lithographic process has long been recognized as a separate branch of the printing industry.As dis-tinguished from letter press printing, which constitutes the otherprincipal branch, lithography involves printing from a planesurface and depends for its operation upon a chemical differencebetween various portions of the surface of the plate used in makingthe impression.Except for the initial step of photographingthe image to be reproduced, each step in the process of lithographicprinting is separate and distinct from that of letter press.Throughout the process of preparing lithographic plates and theiruse in lithographic, or offset presses, special skills, peculiar tothe lithographic process, are required.Likewise, plates preparedfor lithographic printing cannot be used in letter press repro-duction, nor can plates prepared by photoengraving be used inlithographic presses.3 SeeMatter of Con P. Curran Printing Company,57 N. L. R. B.185;Matter of Footeand Davies,66 N. L. R.B. 416. ROBERTS AND SON297And our decisions in cases involving unit issues similar to that pre-sented here for resolution have generally recognized that lithographicemployees constitute a cohesive, indivisible grouping.'It is true that in the recentPacific Presscase,5we found that aunit comprised of both letter and offset pressmen was appropriate.But in that case, there was considerable interchange of employeesbetween the letterpress and lithographic departments, and the litho-graphic employees were not sufficiently centralized. and segregatedfrom other workers.Furthermore, we noted in thatcasethat theoperations of the Employer were unique in the industry.Unlike thePacific Presscase, here, there is absolutely no interchange of employeesbetween the Employer's letterpress and lithographic departments; inaddition, the employees of the Employer's lithographic departmentare markedly centralized and segregated from all other employees.6In these respects, this case is identical to theFoote and Daviescase,supra,wherein we found that all employees performing work in thelithographic process,including offset pressmen,constituted an appro-priate unit for collective bargaining purposes.We regard theFooteand Daviescase, which was issued on the same day as thePacific Presscase, as determinative of the unit issue which is now before us, despitethe additional factor in that case of a history of collective bargainingat the employer's plant predicated upon a lithographic unit.For wesaid in theFoote and Daviescase :Putting aside for the moment this bargaining history at the.plant, the facts in the instantcase are'much like thosepresent in other proceedings affecting lithographic employees inwhich the Board took the position, in effect, that such workersform an indivisible grouping.From the foregoing facts, we are persuaded that a unit of allemployees of the Employer's lithographic department, including off-set pressmen, is appropriate for the purposes of collective bargaining.There remains for consideration the question of theinclusion ofthe artist in the lithographic unit.Unlike other employees, theartist is paid a salary at her own request, except for overtime whichispaid to her on an hourly basis. The recorddiscloses,however,4 SeeMatter of Court Square Press, Inc.,44 N. L. R. B. 702 ;Matter of W. B.KistlerStationery Company,51 N. L. R. B.978;Matterof RossGould Company,56 N. L. R. B.1176;Matter of Midwest Printing Company,58 N. L. R. B.673;Matter of George BantaPublishing Company,59 N. L. R. B.669;Matter of American Can Company,61 N. L. R. B.1631;Matter of Con P. Curran,supra; Matterof Footeand Davies, supra.Matter of Pacific Press,Inc.,66 N. L. R. B. 478.°Here, moreover,the collective bargaining which took place between the Employer andthe Printing Pressmen,excluding the offset pressmen,underscores the dissimilarity betweenthese employees and the letter pressmen.Also, the fact that the Employer has turned tothe Lithographers for lithographic help is an indication of the separate craft identity ofall the Employer's lithographic employees.These elements were not present in thePacificPresscase. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat she spends approximately 75 percent of her time in the prepara-tion of work for the lithographic presses. It was admitted by theEmployer that the lithographic department could not function effi-ciently without the services of an artist.Her work is supervisedby the lithographic foreman, although she is responsible only to theplant superintendent.As a matter of fact, the testimony shows thatshe and the lithographic foreman "have to work very closelytogether."Her office is separate from the lithographic department,being on the floor above, but the lithographic foreman frequentlyconsults with her during the course of her working day. It alsoappears that the artist's predecessor had previously been the foremanof the lithographic department.We are satisfied that the artist'sduties are substantially and inextricably interwoven with the dutiesof the other lithographic workers, and we shall therefore include herin the unit hereinafter found appropriate.We find that all employees of the Employer's lithographic depart-ment, including offset pressmen, platemakers, artists, and the litho-graphic foreman, but excluding all other employees, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Roberts and Son, Birmingham,Alabama, an election by secret ballot shall be conducted as early aspossible, but not later than thirty(30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Tenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by International Printing Pressmen and Assistants'Union of North America, AFL, Local No. 121, or by AmalgamatedLithographers of America, CIO, for the purposes of collective bar-gaining, or by neither.